UNITED STATES DISTRICT COURT                              FILED
                                 FOR THE DISTRICT OF COLUMBIA
                                                                                          . MAR - 5 2009
Shaaban Shaaban Hafed,                                 )                             NANcy MAYER WHlmNGTON /'.0..,
                                                       )
                                                                                           u.s. DISTRICTCOUiJi' ~
                 Plaintiff,                            )
                                                       )
                 v.                                    )      Civil Action No.
                                                       )                             09 0418
U.S. State Department et al.,                          )
                                                       )
                 Defendants.                           )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of a complaint

"at any time" the court determines that it lacks subject matter jurisdiction).

       Plaintiff is a prisoner at the United States Penitentiary in Florence, Colorado. He

challenges as a First Amendment violation the State Department's listing of the Lebanese

television station al-Manar as a terrorist organization. Judicial review of a foreign terrorist

designation is available to "the designated organization ... in the United States Court of Appeals

for the District of Columbia Circuit." 8 U.S.C. § 1189(c)(1). Not only does the plaintiff, as an

alleged viewer of the station's programs, lack legal standing to bring this action, but he also has

brought it in the wrong court. The complaint therefore is dismissed. A separate Order

accompanies this Memorandum Opinion.


Date: February        11-,2009                        United States District Judge